Case 1:19-cv-05304-GBD Document 39 Filed 10/17/19 Page 1 of 1

 

445 Hamilton Avenue, 14th Floor

Cc U D DY USDC SDNY _——— " “ij White Plains, New York 10601

DOCUM a 1 914 7611300
+ F E D E R ELEC: i MEN ‘ “aut y . E 914 761 5372

cuddyfeder.com
(LDATE FILED: DECT 3 g95 [|
October 17, 2019

BY ECF | . pg, 5. Din wh
Hon, George B. Daniels (Judgs/George B. Daniels

United States District Court OCT 2 2 2019
Southern District of New York

500 Pearl St., Room 1310

New York, NY 10007

    
   
 

Re: | LCSI Holdings, LLC, et al v. Therapure Biopharma, Inc. et al
Case No, 1: 19-cv-05304 (GBD)
Modifying stay of discovery given adjournment of oral argument

Dear Judge Daniels:

We represent Plaintiffs in the above-captioned matter, in which the parties appeared before
Your Honor for a preliminary conference earlier this week on October 15th. Upon oral request
of counsel for Defendant Catalyst at the conference, Your Honor agreed to stay discovery (other
than Initial Disclosures) until oral argument occurred on Defendants’ motions to dismiss, which
were scheduled to take place on either November 14 or November 21, Your Honor indicated
that the initial stay of discovery would be relatively short and would be revisited at the time of
the oral argument on the motions,

As Your Honor is aware, the oral argument date has now been pushed back a month later to
December 18, 2019. In light of the above, we respectfully request that the court modify the stay
so as to permit only paper discovery to take place prior to the newly scheduled oral argument
date, at which time the issue of whether the stay should be continued can be revisited. We
submit that the scope of discovery would be limited, not overly burdensome and that the mere
filing of a motion to dismiss does not satisfy the “good cause” burden upon a party seeking a
protective order staying discovery.

We appreciate the court’s consideration of this request.

Respectfully submitted,

   

 
  

Joshua E, Kimerling

YY
ce: Victoria V. Cordor, Esq.
Anna Vinogradov, Esq.
Jeffrey Lewis, Esq.
Jonathan Hochman, Esq.
Brendan Goodhouse, Esq.

WESTCHESTER | NEW YORK CITY | HUDSON VALLEY | CONNECTICUT

4254717,v2

 
